United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1414
                                 ___________

Japhus L. Dooley,                       *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Boyoni, Ms., Disciplinary Hearing       * Eastern District of Arkansas.
Officer; Marvin Evans, Warden, East     *
Arkansas Regional Unit; Robert Clark, *         [UNPUBLISHED]
Disciplinary Hearing Administrator,     *
Pine Bluff Central Office, Arkansas     *
Department of Correction,               *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: May 5, 2000
                            Filed:
                                ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
      Japhus Dooley appeals the district court’s1 dismissal under 28 U.S.C.
§ 1915A(a) of his 42 U.S.C. § 1983 complaint. After a careful review of the record,
we conclude the district court did not err in dismissing the complaint. We deny
Dooley’s pending motion.

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the Honorable
John F. Forster, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
                                         -2-